Case 2:19-cv-01672-WSS Document 24 Filed 11/02/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

JAMES SMITH, ef al.,
Plaintiffs, Civil Action No. 2:19-cv-1672
Vv. Hon. William S. Stickman IV

WASHINGTON AREA HUMANE
SOCIETY, et al.,

Defendants.

 

 

ORDER OF COURT

AND NOW, this 2"! day of November, 2020, Defendants’, Washington Area Humane
Society, Glen Thomson and Maranda Combs’, Motion for Clarification (ECF no. 23) is
GRANTED and the Court hereby clarifies its October 29, 2020, Memorandum granting in part

and denying in part Defendants’ Motion to Dismiss as follows:
- Per Plaintiffs’ representation in their Opposition to Defendants’ Motion to Dismiss
(ECF No. 18, n. 1), Plaintiffs have abandoned all claims against Defendant Combs, as
well as Count VU (Intentional Infliction of Emotional Distress (“IIED’)) as to all
Defendants. Defendant Combs is, therefore, dismissed from this case. The Court’s
Memorandum held that Plaintiffs failed to plead a plausible claim for TED. In light of
their abandonment, the dismissal of Count VII is with prejudice. Plaintiffs also advised

that they do not intend on seeking an award of punitive damages against WAHS.
Case 2:19-cv-01672-WSS Document 24 Filed 11/02/20 Page 2 of 2

- All claims against Defendant Thomson, who is deceased, are dismissed for failure of
Plaintiffs to move to substitute within 90 days of the April 16, 2020, suggestion of

death. (ECF No. 20). Defendant Thomson is dismissed from this case.

BY THE COURT:

f oe
DUA S SAbe
WILLIAM S. STICKMAN IV
UNITED STATES DISTRICT JUDGE

 
